Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2021 has been entered.
 
Status of Claims
The amendments and arguments filed on 12/29/2021 are acknowledged and have been fully considered.  Claims 18-36 are now pending.  Claims 1-17 are cancelled; claims 18-36 are new.
Newly submitted claims 19-26 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 19-26 are drawn to a method for making an end use composition, while the originally presented claims were drawn to product/composition: i.e. a hydratable concentrated surfactant composition and an end use composition. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 19-26 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 18 and 27-36 will be examined on the merits herein.



Objections/Rejections Withdrawn
Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied, and constitute the complete set presently being applied to the instant application.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 12/29/2021 has been considered here.

Claim Rejections - 35 USC § 112
Claims 18 and 27-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

In regards to claim 18, as currently written it is not clear as to whether the claim is intended to be a product-by-process claim where the end use product is the product being claimed or whether the claim is intended to claim the hydratable concentrated surfactant composition and the end use composition is an intended use of the claimed product. Further with the limitation of “is capable of being diluted”, it is not clear whether the composition is claimed in the concentrate or if the invention is the concentrate being diluted as the specification teaches both the concentrate and the end use solution as embodiments (see page 2, paragraph 6 of instant specification as filed and pages 3, paragraph 7 bridging to page 4). Specifically with the phrase “is capable of” it is not clear whether it is intended that the composition have the requirements following the phrase or not. Further it is worth noting that if the end use solution is being claimed, there is a duplicate claim issue with claims  27-36. The Board has held, “If a claim is amenable to two or more plausible constructions, applicant is required to amend the claim to more precisely define the metes and bounds of the claimed invention or the claim is indefinite under §112, ¶2.” Ex parte Miyazaki, 89 USPQ2d 1207 (BPAI 2008) (expanded panel). One with ordinary skill in the art would not be able to understand the metes and bounds of the claims, thus the claim is indefinite. Again, for the purpose of examination, claim 1 is read as “A hydratable concentrated surfactant composition having a viscosity from 250 to 7,500 cps wherein the composition comprises: a) an anionic surfactant comprising acyl isethionate; b) an amphoteric and/or zwitterionic surfactant; c) a C6-C14 acid or alcohol; and d) from 30 to 85% by weight water.”
In regards to claim 27, the claim depends from a withdrawn claim and therefore are indefinite. Claim 19, from which claim 27 depends from, is a method claim, while claim 27 is a composition. Claim 27 states “the hydratable concentrated surfactant composition according to claim 19”, however claim 19 is a method claim and as such this would be a mixed class of invention in a single claim, which is improper. As one with ordinary skill in the art would not be able to understand the metes and bounds of the claims, the claims are indefinite. For the purposes of search and examination, the claim is understood as “An end use composition made by hydrating the hydratable concentrated surfactant composition comprising a) an anionic surfactant comprising acyl isethionate; b) an amphoteric and/or zwitterionic surfactant; c) a C6-C14 acid or alcohol; and d) from 30 to 85% by weight water, wherein the end use composition is substantially free of oil and sulfate, has a pH from 4.5 to 10, and is made by mixing the hydratable concentrated surfactant composition with water in under 5 minutes.” As such, this would be a product-by-process claim in which the end use product is made through a process of mixing the composition with water, as is claim 28.
Claims 28-36 are rendered indefinite as they depend on indefinite claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18, 27-28, 30-33, and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 20190282480 A1 (Su et al., 2019; as submitted on IDS of 03/18/2020) in view of US PGPUB 20180280270 A1 (Rughani et al., 2018; on record from 11/6/2020) as evidenced by NPL1 (Eslit, N., “Can coconut oil prevent hair fall”, 2018; from https://www.meer.com/en/45892-can-coconut-oil-prevent-hair-fall).

In regards to claims 18, Su et al. teaches a composition comprising a surfactant composition having viscosity in the range of about 200 to about 100,000 mPas (see Su et al., paragraph 0015), which is the same as about 200 to about 100,000 cps, which encompasses the viscosity measurement of claim 1. Further, the water used in the composition is in the amount of 0.01-75% to provide a concentrated surfactant blend (see Su et al., paragraph 0033). Further Su et al. teaches a composition comprising an anionic surfactant (see Su et al., paragraph 0023), an amphoteric surfactant (see Su et al., paragraph 0017) such as betaines (see Su et al., paragraph 0055), lauric acid (a C6-C14 acid as stated in the specification as filed on page 6, paragraph 1) (see Su et al., paragraph 0053), and water in an amount from 0.01-98% (see Su et al., paragraph 0027). MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Su et al. teaches that the anionic surfactant is acylmethyl taurate, acyl glycinate, or combinations thereof (see Su et al., paragraph 0024). Further, Su et al. teaches that the composition is used as a concentrated blend which can be diluted to the desired active content level with the desired viscosity (see Su et al., paragraph 0076). The composition is sulfate free (see Su et al., paragraph 0008).
In regards to claims 27 and 28, the diluted composition has a pH of within 4.0-7.0, which overlaps with the range of the instant claim. MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Further, the composition is sulfate free (see Su et al., paragraph 0008). Further, as the main components of the composition (A-C) do not contain oils and component D optionally can be comprised of an oil (see Su et al., paragraph 0023), however is not a required component of the invention, the composition of Su et al. is substantially free of oil as well. Further, claims 27 and 28, both product-by-process claims drawn to a composition directed towards an end use composition, the patentability of a product does not depend on its method of production. Su et al. teaches the instantly claimed end use composition. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). "The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by- process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. The teachings of Su et al. establishes the end use composition as instantly claimed, thus the burden shifts to the applicant to come forward with evidence showing that the process of making the end use composition as instantly claimed produces a materially different product than Su et al.
	In regards to claims 30 and 31, Su et al. teaches that the composition is a body wash (see Su et al., paragraph 0042) or a liquid hand cleanser (see Su et al., paragraph 0044). 
	In regards to claim 33, Su et al. teaches the use of myristic acid (see Su et al., paragraph 0019).
	In regards to claim 36, Su et al. teaches the use of glycerin in the composition (see Table 1) which is listed as a humectant in the specification as filed (see paragraph bridging pages 15-16 of instant specification as filed). 

	Su et al. is silent on the use of acyl isethionate or acyl isethionate and acyl taurate in a mixture, as an anionic surfactant in any amount and the use of one of the compounds listed in instant claim 35. 

	In regards to claims 18, Rughani et al. teaches that a composition for cleansing hair comprising an anionic surfactant such as acyl isethionates and acyl taurates, as well as mixtures thereof (see Rughani et al., paragraph 0043). Further Rughani et al. teaches that lauric acid is used in the composition (see Rughani et al., paragraph 0036). 
In regards to claim 35, Rughani et al. teaches the use of vitamin E (see Rughani et al., paragraph 0083) and ethylhexylmethoxycinnamate (see Rughani et al., Example 3, paragraph 0510). 

	In regards to claims 18, 27-28, 30-33, and 35-36, it would be obvious to one with ordinary skill in the art at the time of the effective filing date to formulate a concentrated composition comprising acyl isethionate or an acyl isethionate and acyl taurate mixture as an anionic surfactant, betaines, lauric acid, and water using the teachings of Su et al. and Rughani et al as Rughani et al. teaches that acyl isethionate and acyl taurates are equivalents of acyl glutamates (see Rughani et al., paragraph 0321), which is the primary anionic surfactant used in the invention of Su et al. (see Su et al., paragraph 0008). Further, both Su et al. and Rughani et al. teach compositions that can be used for hair (see Su et al., paragraph 0013; Rughani et al., paragraph 0016). Further, it would be obvious to one with ordinary skill to add the lauric acid of Rughani et al. to the composition of Su et al. as it is known to prevent hair breakage, protect the roots of hair and has the ability to reduce and prevent loss of hair protein as comparted to other products and is known to have antibacterial properties (see NPL1, page 1, Lauric acid). One with ordinary skill in the art would be motivated to combine the concentrate of Su et al. with the anionic surfactant, viscosity modifying agent, and vitamin E of Rughani et al. according to the known method of preparing a thickening composition (see Su et al., paragraph 0086) to yield predictable results with a reasonable expectation of success. One with ordinary skill in the art would be motivated to combine prior art elements according to known methods to yield predictable results. 
In regards to claim 18, specifically to the limitation “is capable of being diluted” is a future intended use, however the future intended use of a product is not patentable when the product itself is claimed and that same product is taught in the prior art. Further, while as the teachings of Su et al. and Rughani et al. teach all of the components of the composition, one with ordinary skill in the art would expect that the composition is capable of having the same properties such as being capable of being diluted. 
Further in regards to claim 32 as the combination of teachings of Su et al. and Rughani et al. would yield an identical concentrated composition as instantly claimed, the properties, such as the composition having a specific viscosity after dilution, of the composition would be the same. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
Further, in regards to claims 18 and 32, the composition can be diluted to a desired viscosity (see Su et al., paragraph 0076). As such, the viscosity of the end use product is a variable that can be modified, among others, by adjusting the amount of diluent, the viscosity changing as the amount of diluent is changed, the viscosity of the final product would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention. As such, without showing unexpected results, the claimed viscosity of the end use product cannot be considered critical. Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the amount of diluent in the combination of Su et al. and Rughani et al. to obtain the desired balance between the viscosity of the end use product. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 20190282480 A1 (Su et al., 2019; as submitted on IDS of 03/18/2020) in view of US PGPUB 20180280270 A1 (Rughani et al., 2018) as applied to claims 18, 27-28, 30-33, and 35-36 above, and further in view of US PGPUB 20190077578 A1 (Eungrasamee et al., 2019).

The teachings of Su et al. and Rughani et al. in regards to claims 18, 27-28, 30-33, and 35-36 have been described supra.

The combination of Su et al. and Rughani et al. is silent on the use of a refill package.

Eungrasamee et al. teaches a refill package for liquid products (see Eungrasamee et al., abstract) such as body wash, hair treatment composition, or hair shampoo (see Eungrasamee et al., paragraph 0062), wherein the viscosity of the liquid is greater than water (see Eungrasamee et al., paragraph 0058). 

In regards to claim 29, it would be obvious to one with ordinary skill in the art at the time of the effective filing date to combine the teachings of Su et al., Rughani et al., and Eungrasamee et al. to formulate an end use product, such as a hair shampoo, hair treatment composition, or body wash, in a refill package as “refilling generally not only reduces the consumption of resources but also the amount of waste disposed after use of the product. Consumer demand for refill systems is increasing as environmental and economic considerations become ever more prevalent” (see Eungrasamee et al., paragraph 0003). Further, the invention of Eungrasamee et al. is for use with a liquid that has a viscosity greater than water (see Eungrasamee et al., paragraph 0058), such as the composition of Su et al. and Rughani et al. One with ordinary skill in the art would be motivated to combine the composition of Su et al. and Rughani et al. with the refill package of Eungrasamee et al. according to the method of refilling a primary pack (see Eungrasamee et al., paragraphs 0064-0066) to yield predictable results with a reasonable expectation of success. One with ordinary skill in the art would be motivated to combine prior art elements according to known methods to yield predictable results. 

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 20190282480 A1 (Su et al., 2019; as submitted on IDS of 03/18/2020) in view of US PGPUB 20180280270 A1 (Rughani et al., 2018) as applied to claims 18, 27-28, 30-33, and 35-36 above, and further in view of US PGPUB 20160310388 A1 (Smith, 2016).

The teachings of Su et al. and Rughani et al. in regards to claims 18, 27-28, 30-33, and 35-36 have been described supra.

The combination of Su et al. and Rughani et al. is silent on the  the compounds in claim 34.

Smith teaches a concentrate composition that is intended for cleaning skin or hair (see Smith, paragraphs 0009-10). Smith also teaches the use of vitamins in the composition, such as vitamin A, vitamin B (niacinamide), vitamin C, vitamin D, vitamin E, and vitamin K (see Smith, paragraph 0096). Smith also teaches the use of aloe vera (see Smith, paragraph 0095).

In regards to claim 34, it would be obvious to one with ordinary skill in the art at the time of the effective filing date to combine the teachings of Su et al., Rughani et al., and Smith to formulate a concentrate composition (and thus an end use product) comprising vitamin C or niacinamide as these are example of vitamins, which are already taught as part of the composition (see Su et al., paragraph 0068). Further it would be beneficial to include a skin soothing compound such as aloe vera (see Smith, paragraph 0095) as it would benefit a composition that is meant to be used on the skin or hair, such as the composition of Su et al. and Rughani et al. One with ordinary skill in the art would be motivated to combine the composition of Su et al. and Rughani et al. with the vitamin C, niacinamide, or aloe vera of Smith according to the known method of preparing a thickening composition (see Su et al., paragraph 0086) to yield predictable results with a reasonable expectation of success. One with ordinary skill in the art would be motivated to combine prior art elements according to known methods to yield predictable results.

Response to Arguments

Claim Rejections - 35 USC § 103
Applicant's arguments filed 12/29/2021 have been fully considered but they are not persuasive in view of the modified grounds of rejection as necessitated by amendment. 

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, the rejection is made over Su et al. and Rughani et al. in combination. In regards to the point about lauric acid being used to derive the acyl group in Su et al., Rughani et al. teaches that lauric acid is used in the composition (see Rughani et al., paragraph 0036).  It would be obvious to one with ordinary skill in the art at the time of the effective filing date to formulate a concentrated composition comprising acyl isethionate or an acyl isethionate and acyl taurate mixture as an anionic surfactant, betaines, lauric acid, and water using the teachings of Su et al. and Rughani et al as Rughani et al. teaches that acyl isethionate and acyl taurates are equivalents of acyl glutamates (see Rughani et al., paragraph 0321), which is the primary anionic surfactant used in the invention of Su et al. (see Su et al., paragraph 0008). Further, both Su et al. and Rughani et al. teach compositions that can be used for hair (see Su et al., paragraph 0013; Rughani et al., paragraph 0016). Further, it would be obvious to one with ordinary skill to add the lauric acid of Rughani et al. to the composition of Su et al. as it is known to prevent hair breakage, protect the roots of hair and has the ability to reduce and prevent loss of hair protein as comparted to other products and is known to have antibacterial properties (see NPL1, page 1, Lauric acid). One with ordinary skill in the art would be motivated to combine the concentrate of Su et al. with the anionic surfactant, viscosity modifying agent, and vitamin E of Rughani et al. according to the known method of preparing a thickening composition (see Su et al., paragraph 0086) to yield predictable results with a reasonable expectation of success. One with ordinary skill in the art would be motivated to combine prior art elements according to known methods to yield predictable results. 

In regards to applicant’s argument that the reference does not teach a composition that is lamellar and isotropic when diluted, examiner points out that there is no limitation in the claim language that requires this change. Further, there is no mention of lamellar/isotropic structure in the claims as written. The language of the claim is that the “concentrated composition is capable of being diluted with water…3000 to 15000 cps”. This requirement is met as the components of the composition are taught in the prior art and thus one with ordinary skill in the art would understand the composition of Su et al. and Rughani et al. is capable of the same end result as the instantly claimed product. In the instant case, the claim requires four elements and a specific viscosity. Thus, as the prior art recites the same four claimed components and viscosity as the instant claim, a person would reasonably expect the same materials to be capable of the same intended use.

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would be obvious to one with ordinary skill in the art at the time of the effective filing date to formulate a concentrated composition comprising acyl isethionate or an acyl isethionate and acyl taurate mixture as an anionic surfactant, betaines, lauric acid, and water using the teachings of Su et al. and Rughani et al as Rughani et al. teaches that acyl isethionate and acyl taurates are equivalents of acyl glutamates (see Rughani et al., paragraph 0321), which is the primary anionic surfactant used in the invention of Su et al. (see Su et al., paragraph 0008). Further, both Su et al. and Rughani et al. teach compositions that can be used for hair (see Su et al., paragraph 0013; Rughani et al., paragraph 0016). Further, it would be obvious to one with ordinary skill to add the lauric acid of Rughani et al. to the composition of Su et al. as it is known to prevent hair breakage, protect the roots of hair and has the ability to reduce and prevent loss of hair protein as comparted to other products and is known to have antibacterial properties (see NPL1, page 1, Lauric acid). One with ordinary skill in the art would be motivated to combine the concentrate of Su et al. with the anionic surfactant, viscosity modifying agent, and vitamin E of Rughani et al. according to the known method of preparing a thickening composition (see Su et al., paragraph 0086) to yield predictable results with a reasonable expectation of success. One with ordinary skill in the art would be motivated to combine prior art elements according to known methods to yield predictable results.
Further in response to applicant's argument that the combination of references does not suggest a composition that thickens upon dilution and that is suitable for use in a refill packaging, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981 Further, as the combination of Su et al. and Rughani et al. would yield an identical concentrate as instantly claimed, the properties, such as thickening upon dilution, of the composition would be the same. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Claim 1 further claims a future intended use (the end use product), however the future intended use of a product is not patentable when the product itself is claimed and that same product is taught in the prior art. Further, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).

In regards to applicant’s arguments against the rejection of over Su et al. and Rughani et al. in further view of Eungrasamee et al. and Smith, examiner points out that the by listing the teachings of Eungrasamee et al. (i.e. wherein the viscosity of the liquid is greater than water (see Eungrasamee et al., paragraph 0058)), it was not to compare the viscosity of the composition to water, rather to show that the refill package is suitable for a composition that has a viscosity greater than water, which relates to the instant composition. Further, as the rejections of record have been modified as necessitated by amendment and the alleged deficiencies of the combination of Su et al. and Rughani et al. discussed above, the claim is rejected over Su et al. in view of Rughani et al. and in further view of Eungramaee et al. and Su et al. in view of Rughani et al. and in further view of Smith.

Conclusion
	No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYAAN A ALAM whose telephone number is (571)270-1213. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611                                                                                                                                                                                                        

/A.A.A./              Examiner, Art Unit 1611